Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 8, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  160880                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  QUALITY MARKET,                                                                                       Richard H. Bernstein
           Petitioner-Appellant,                                                                        Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 160880
                                                                     COA: 346014
                                                                     Wayne CC: 18-003838-AV
  DETROIT BOARD OF ZONING APPEALS,
           Respondent-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 11, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 8, 2020
           p0831
                                                                                Clerk